Filed 12/1/15 P. v. Palaca CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----



THE PEOPLE,                                                                                  C079553

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF150044)

         v.

JOHN JOSEPH PALACA,

                   Defendant and Appellant.


         Following defendant John Joseph Palaca’s no contest plea to first degree robbery,
while acting in concert with two others, the trial court sentenced defendant to the agreed
term of six years in state prison. Defendant’s appointed counsel has asked this court to
review the record to determine whether there are any arguable issues on appeal. (People
v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in
a disposition more favorable to defendant, we affirm the judgment. We provide the
following brief description of the facts and procedural history of the case. (See People v.
Kelly (2006) 40 Cal.4th 106, 110, 124.)




                                                             1
                                    I. BACKGROUND
       Defendant, acting in concert with Brian Joseph Lewis and Brandon Paul Sobb,
entered an inhabited dwelling with force and armed with a firearm. Inside the dwelling,
defendant took personal property from the residents by force or fear and against their
will. Defendant intended to permanently deprive them of that property.
       Defendant was subsequently charged with numerous criminal offenses. Defendant
pleaded no contest to first degree robbery, and admitted he “voluntarily acted in concert
with at least one or more persons.” In exchange for his plea, the remaining charges were
dismissed. Pursuant to the terms of the plea agreement, the trial court sentenced
defendant to the middle term of six years in state prison. The court ordered defendant to
pay fines and fees, and awarded him 129 days of custody credit. He appeals without a
certificate of probable cause.
       After filing his notice of appeal, defendant filed a motion in the trial court to have
his fines be “converted into days of imprisonment.” The record does not include a ruling
on that motion.
                                     II. DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.




                                              2
                                  III. DISPOSITION
      The judgment is affirmed.



                                                     /S/

                                             RENNER, J.


We concur:



      /S/

RAYE, P. J.


      /S/

NICHOLSON, J.




                                         3